Citation Nr: 0011507	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left ankle strain with residuals of an 
avulsion fracture of the distal fibula.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee strain.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbosacral strain.  

4.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected psychiatric disorder.  





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to March 
1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1993 and May 1994 
rating decisions of the ROIC.  

In December 1996, the Board found that the veteran had not 
presented a well-grounded claim of service connection for a 
left knee disorder.  The remaining issues were remanded for 
further development.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In a November 1997 decision, the Court reversed the Board's 
finding that the left knee disorder claim was not well 
grounded and remanded that matter for additional 
consideration.  

In June 1998, the Board remanded the left knee issue for 
further development.  In a November 1999 rating decision, the 
ROIC granted service connection for a left knee strain with 
patellar tendinitis and assigned a total rating based on 
individual unemployability due to service-connected 
disability.  Thus, these issues are no longer on appeal.  

(The issue of an increased rating for the service-connected 
psychiatric disorder is addressed in the Remand section of 
this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected left ankle strain with 
residuals of an avulsion fracture of the distal fibula is not 
shown to be manifested by more than moderate limitation of 
motion.  

3.  The veteran's service-connected right knee strain is 
shown to be manifested by very slight, if any, limitation of 
flexion accompanied by tenderness with exertion.  

4.  The veteran's service-connected lumbosacral strain is 
shown to be manifested by a functional limitation due to pain 
which more nearly approximates a moderate level of 
impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left ankle strain with 
residuals of an avulsion fracture of the distal fibula have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5271 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes 5257, 5260, 5261 
(1999).  

3.  The criteria for the assignment of a rating of 20 percent 
for the service-connected lumbosacral strain have been met; 
however, the criteria for a rating in excess of 20 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5292, 5295 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims that higher ratings 
are warranted for his service-connected disabilities are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  


I.  Left ankle

Facts

A careful review of the service records shows that the 
veteran apparently suffered several left ankle injuries while 
in active service.  There was a notation of a distal fibula 
avulsion fracture and subsequent instability.  The veteran 
complained of chronic pain throughout service.  

A May 1993 VA examination included an x-ray study of the left 
ankle which showed normal bones and joints.  The physical 
examination revealed no tenderness or swelling.  The range of 
motion was dorsiflexion to 10 degrees and plantar flexion to 
20 degrees.  

In October 1996, another VA examination was conducted.  There 
was no tenderness to palpation, swelling or deformity.  The 
range of motion was dorsiflexion to 20 degrees and plantar 
flexion to 50 degrees.  Subtalar motion was reportedly good.  
An x-ray study revealed no bony or joint abnormality.  Ankle 
mortise was preserved and the soft tissue was normal.  The 
impression was that of normal left ankle.

A VA examination was conducted in October 1998.  An 
examination of both ankle joints showed minimal tenderness, 
but no evidence of swelling or redness in the ankle joint.  
Dorsiflexion was to 24 degrees and plantar flexion was to 45 
degrees.  No limitation of motion was noted bilaterally.  The 
impression was that of service-connected left ankle strain 
secondary to trauma.  The examiner noted that the veteran had 
symptoms only of pain with overexertion.  The examiner also 
noted that the veteran's joints were prone to exacerbation 
and flare ups.  


Analysis

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  Moderate limitation of ankle 
motion is rated 10 percent disabling.  Marked limitation of 
ankle motion is rated 20 percent disabling.  38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5271.  An evaluation greater 
than 20 percent requires ankylosis of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

The Board finds that there is only slight, if any, limitation 
of motion due to the veteran's left ankle injury in service.  
As noted, standardized plantar flexion and dorsiflexion of 
the ankle is to 45 degrees and 20 degrees, respectively.  
With the exception of the May 1993 examination, the VA 
examinations have shown better motion than the standardized 
motion.  Further, x-ray studies have been negative for any 
left ankle pathology and the examinations have revealed 
minimal, if any, objective findings.  

There is no medical evidence of weakness, fatigability or 
incoordination of the left ankle.  See 38 C.F.R. § 4.45.  The 
Board recognizes that, at the May 1993 examination, the 
evidence showed some limitation of motion.  Although there is 
no medical evidence attributing any functional loss to pain 
or showing any pain on motion, the Board notes that there is 
subjective evidence of pain or tenderness on palpation of the 
ankle.  In light of the subjective evidence of pain, the 
medical record supports the assignment of a 10 percent rating 
based on a moderate limitation of motion.  38 C.F.R. § 4.40; 
DeLuca v Brown, 8 Vet. App. 202 (1995).  

However, the Board finds that an evaluation in excess of 10 
percent is not for application in this case.  The medical 
evidence shows little to no limitation of left ankle motion 
with regard to the degrees of excursion or functional 
impairment due to the pain.  In the absence of painful motion 
and in light of the little to no limitation of motion and 
functional impairment due to pain, the evidence does not 
support a finding of marked limitation of motion; i.e., the 
criteria for the next higher evaluation have not been met.  
The Board, therefore, finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the service-connected residual left ankle 
disability.  


II.  Right knee strain

Facts

A careful review of the service medical records shows that 
the veteran was seen on several occasions complaining of 
right knee pain.  The pain was located just below the 
patella.  The veteran reported that he had injured the knee 
in boot camp.  There was no effusion, crepitation or laxity.  
There was a full range of motion, and the assessment was that 
of patellofemoral syndrome.  

A VA examination was conducted in May 1993.  The veteran 
reported that he still had aches in the right knee secondary 
to exertion, cold and prolonged standing.  The knee was not 
tender or swollen, and the patella was mobile.  There was 
full extension and 110 degrees of flexion.  There was no 
laxity, and an x-ray study was normal.  The assessment was 
that of right knee strain.  

In October 1998, another VA examination was conducted.  The 
veteran complained of chronic pain in his knees, worse after 
exertion or change in the weather.  An examination of the 
knees revealed no bogginess, swelling or tenderness.  
Extension was to 0 degrees, and flexion was to 120 degrees.  
There was no evidence of easy fatigability or decreased range 
of motion.  The impression was that of bilateral knee 
arthralgias.  X-ray studies revealed no degenerative joint 
disease, but there was probable right effusion.  


Analysis

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  The veteran's service-connected right knee 
disability has been rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating 
requires slight knee impairment, due to recurrent subluxation 
or lateral instability.  A 20 percent disability rating 
requires moderate impairment of the knee, due to recurrent 
subluxation or lateral instability.  Id.  A 30 percent 
evaluation requires severe impairment of the knee, due to 
recurrent subluxation or lateral instability.  Id.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

As indicated, the evaluation assigned was pursuant to 
Diagnostic Code 5257; however, as described hereinbelow, the 
Board finds that disability must also be evaluated pursuant 
to Diagnostic Codes 5260 and 5261.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Although there is little or no actual limitation of motion in 
the case, there is satisfactory evidence of tenderness after 
exertion.  Thus, a minimum rating of 10 percent is for 
application for the knee pursuant to Diagnostic Codes 5260 
and 5261, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
Board finds, however, that there is no evidence of any 
limitation of extension.  Further, the evidence does not show 
limitation of flexion due to pain to the degree contemplated 
by a 20 percent rating.  At worst, the veteran's flexion was 
limited to 110 degrees with some tenderness after exertion.  
A 20 percent rating would require demonstrated functional 
limitation due to pain consistent with flexion being limited 
to 30 degrees.  The disability picture here does not meet the 
criteria for a 20 percent rating.  

The Board also finds that there is no medical evidence of any 
subluxation or lateral instability-in fact, the veteran has 
not complained of any instability.  Thus, a separate, 
compensable rating pursuant to Diagnostic Code 5257 is not 
warranted.  


III.  Lumbosacral strain

Facts

A careful review of the service medical records shows that 
the veteran had complaints concerning his back.  Mechanical 
low back pain and lumbar strain were diagnosed.  The veteran 
was treated throughout service for back problems.  Although 
he complained that he injured his back during bootcamp, there 
are no contemporaneous records concerning such an injury.  

The May 1993 VA examination included an x-ray study which 
showed normal vertebral bodies and alignment.  Partial 
sacralization of L5 was noted.  The veteran complained of 
aches all over which became worse with exertion and prolonged 
standing.  The physical examination revealed no tenderness 
over the lumbosacral spine.  He had forward flexion to 90 
degrees, backward extension to 15 degrees, bilateral lateral 
flexion to 15 degrees and rotation to 30 degrees.  

In October 1996, another VA examination was conducted when 
the veteran stated that, in 1990, he fell off a rope during 
training.  He reported that he fell about 20 feet and landed 
on his feet.  He pointed to the left, low, midback area.  He 
reported that he had had no therapy over the years.  He 
complained that the back pain occasionally recurred, 
particularly if he stood for long periods of time.  He 
described it as a "spasm" and noted that it cracked and 
popped a lot.  The examination revealed no tenderness to 
percussion, postural abnormalities or fixed deformities.  The 
musculature was symmetrical with no spasm.  There was flexion 
to 60 degrees, extension to 20 degrees, right and left 
lateral flexion to 20 degrees and right and left rotation to 
45 degrees.  He complained of midline lower thoracic back 
pain with backward extension.  There was no neurological 
deficit elicited.  X-ray studies of the thoracic and lumbar 
spines were completely normal.  The diagnoses were those of 
persistent occasional left-sided back pain after a fall; 
questionable muscle spasm and possible thoracic and 
lumbosacral strain.  

In October 1998, another VA examination was conducted.  The 
veteran complained of chronic low back pain, particularly 
after sitting or standing for extended periods of time.  An 
orthopedic examination of the back showed minimal pin-point 
tenderness of the right sacroiliac joint.  Forward flexion 
was to 90 degrees, and backward extension was to 45 degrees.  
Lateral rotation was to 45 degrees, bilaterally; lateral 
flexion was to 35 degrees, bilaterally.  There was no 
evidence of easy fatigability or incoordination.  The 
impression was that of chronic lumbosacral strain.  

VA outpatient treatment records indicate that the veteran has 
been seen on several occasions-in particular since September 
1997-complaining of low back pain.  


Analysis

The veteran's service-connected lumbosacral strain has been 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent disability rating 
requires characteristic pain on motion.  Id.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in standing 
position.  Id.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  Id.

A 10 percent evaluation is also warranted for slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation requires 
moderate limitation of motion, and a 30 percent evaluation 
requires severe limitation of motion.  Id.  

Here, there is some evidence of limited flexion and low back 
pain, particularly after exertion.  Although the disability 
picture does not necessarily meet the criteria for a higher 
rating under Diagnostic Code 5295, the disability picture 
manifested by pain accompanied by limited flexion more nearly 
approximates a level of impairment consistent with moderate 
limitation of motion under Diagnostic Code 5292.  Thus, the 
Board finds that a rating of 20 percent is for application in 
this case.  

The Board finds, however, that there is no evidence of severe 
limitation of motion.  Further, the evidence does not show 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; loss 
of lateral motion with osteoarthritic changes; or narrowing 
or irregularity of the joint space.  The disability picture 
does not meet the criteria for a rating greater than 20 
percent.  


Initial ratings

The Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected disabilities as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that the veteran's 
service-connected disorders are shown to have warranted the 
assignment of the current ratings during the entire course of 
this appeal.  



ORDER

An increased rating higher than 10 percent for the service-
connected left ankle strain with residuals of an avulsion 
fracture of the distal fibula is denied.  

An increased rating higher than 10 percent for the service-
connected right knee strain is denied.  

An increased rating of 20 percent for the service-connected 
lumbosacral strain is granted.  To this extent, the appeal is 
allowed subject to the rules and regulations governing the 
payment of monetary benefits.  



REMAND

The most recent psychiatric examination was conducted in 
October 1998.  The examiner noted that the veteran had been 
unable to complete vocational rehabilitation and unable to 
obtain a job, despite having an above average intellect.  The 
assessment was that of chronic paranoid schizophrenia, 
residual type.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45, indicating serious symptoms 
and serious impairment in social, occupational or school 
functioning-no friends and an inability to keep a job.  
Indeed, the examiner commented that the veteran had a severe 
inadaptability based on his psychiatric disorder.  It was 
noted that the negative symptoms of schizophrenia made it 
impossible for the veteran to function in even menial tasks.  

In an October 1999 letter, the veteran reported that, from 
March to October 1995, he had been employed in a job in which 
he worked less than 40 hours a week but that he occasionally 
did get more hours.  He stated that he had lost a few days of 
work due to back problems on one occasion.  Further, he 
stated that, since May 1999, he had been working 40 hours a 
week and that he had not lost any time due to illness.  He 
noted that his monthly earnings were $5,833.00.  

In light of the obvious discrepancy in the veteran's 
employability noted between October 1998 and October 1999, 
another psychiatric examination should be conducted in order 
to fully evaluate the severity of the service-connected 
disability.  

Regarding this issue, the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  Thus, the RO should consider 
whether a "staged" rating is warranted for the veteran's 
service-connected psychiatric disorder.  

The evidence shows that the veteran received Vocational 
Rehabilitation and Employment services from VA; however, a 
Vocational Rehabilitation and Education (VRE) folder has not 
been associated with the claims folder.  The information 
contained in the VRE folder should be considered in the 
adjudication of the veteran's claim.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disorder since October 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriates steps 
in order to obtain the veteran's VRE 
folder and associate it with the claims 
folder.  

3.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his service-connected 
psychiatric disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Moreover, the psychiatrist must 
identify the frequency and severity of 
all findings associated with the 
psychiatric disorder, as well as 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue remaining 
on appeal.  If the benefits sought on 
appeal are not granted, he and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

